Motion to confirm report of Official Referee granted and order of disbarment entered. Memorandum: The Official Referee has found the respondent guilty of charges preferred against her. The evidence amply supports his findings. In view of the acts of misconduct as found by the Referee, as well as the respondent’s long continued general attitude and course of conduct in her relations with the court, her fellow attorneys, and her clients, as disclosed by the evidence before the Referee, we find the respondent unfit to remain a member of the Bar of this State. The disbarment of the respondent is required. All concur. Present — McCurn, Vaughan, Kimball, Piper and Wheeler, JJ.